ORDER
The Disciplinary Review Board having filed a report with the Supreme Court recommending that STEPHEN P. KERNAN, of BRIDGETON, who was admitted to the Bar of this State in 1981, and who has been on disability inactive status since June 27, 1991, be publicly reprimanded for his conduct in the handling of a civil litigation matter, in violation of RPC 1.1(a) (gross neglect), RPC 1.3 (failure to act with reasonable diligence) and RPC 1.4 (failure to keep client reasonably informed about status of matter);
And the Disciplinary Review Board further recommending that on respondent’s return to active status he practice under the supervision of a proctor and submit quarterly psychiatric reports for a périod of two years;
And good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are hereby adopted and respondent is publicly reprimanded; and it is further
ORDERED that on restoration to active status respondent shall practice under the supervision of a proctor, approved by the Office of Attorney Ethics, for a period of two years; and it is further
ORDERED that on restoration to active status, respondent shall submit to the Office of Attorney Ethics quarterly psychiatric reports attesting to his sobriety and mental fitness to practice law, for a period of two years; and it is further
ORDERED that the Decision and Recommendation of the Disciplinary Review Board, together with this Order and the full record of the matter, be added as a permanent part of the file of said STEPHEN P. KERNAN as an attorney at law of the State of New Jersey; and it is further
*65ORDERED that STEPHEN P. KERNAN reimburse the Ethics Financial Committee for appropriate administrative costs.